Exhibit 10.1

 

SIXTH AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
AND LIMITED WAIVER

 

THIS SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT AND LIMITED
WAIVER (this “Amendment”), effective as of the 2nd day of May, 2012 (the “Sixth
Amendment Effective Date”), is entered into by and among MAGNUM HUNTER RESOURCES
CORPORATION, a Delaware corporation (the “Borrower”), the guarantors party
hereto (the “Guarantors”), the lenders party hereto (the “Lenders”) and BANK OF
MONTREAL, as administrative agent for the Lenders (the “Administrative Agent”).

RECITALS

 

WHEREAS, the Borrower, the Lenders and the Administrative Agent entered into
that certain Second Amended and Restated Credit Agreement dated April 13, 2011
(as amended by the First Amendment to Second Amended and Restated Credit
Agreement effective as of June 30, 2011, the Second Amendment to Second Amended
and Restated Credit Agreement effective as of August 15, 2011, the Third
Amendment to Second Amended and Restated Credit Agreement effective as of
September 28, 2011, the Fourth Amendment to Second Amended and Restated Credit
Agreement effective as of December 6, 2011, the Fifth Amendment to Second
Amended and Restated Credit Agreement and Second Amendment to Amended and
Restated Security and Pledge Agreements effective as of February 14, 2012, and
as further amended or restated from time to time, the “Credit Agreement”); and

 

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend certain provisions of the Credit Agreement and make the other
agreements more particularly described below; and

 

WHEREAS, the Borrower has advised the Administrative Agent and the Lenders that
the Borrower anticipates the occurrence of an Event of Default under the Credit
Agreement to arise as a result of the failure of the Borrower to comply with
Section 9.01(a) of the Credit Agreement as of and for the fiscal quarter ended
March 31, 2012; and

 

WHEREAS, the Borrower has requested that the Lenders waive such Event of
Default;

 

WHEREAS, said parties are willing to so amend the Credit Agreement and waive
such Event of Default subject to the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Amendment, the Borrower, the Guarantors, the Lenders and the
Administrative Agent agree as follows:

 

1.                                      Defined Terms.  Unless otherwise defined
herein, capitalized terms used herein have the meanings assigned to them in the
Credit Agreement.

 

1

--------------------------------------------------------------------------------


 

2.                                      Amendments to Section 1.02.

 

(a)                                 Section 1.02 of the Credit Agreement is
hereby amended to restate the definitions of “EBITDAX”, “Intercreditor
Agreement”, “Second Lien Debt” and “Senior Notes” in their entirety as follows:

 

“EBITDAX” means, for any period, the sum of Consolidated Net Income for such
period calculated on a trailing four quarter basis plus the following expenses
or charges to the extent deducted from Consolidated Net Income in such period:
interest, income Taxes, depreciation, depletion, amortization, expenses
associated with the exploration of Oil and Gas Properties, all non-cash charges
and adjustments (including stock-based compensation, impairment of asset values,
non-cash adjustments to derivative carrying values, non-cash adjustments to
asset retirement obligations and other similar items as from time to time
required under GAAP) and all non-recurring expenses, minus all non-cash income
added to Consolidated Net Income.  Notwithstanding the foregoing, if the
Borrower issues Second Lien Debt or Senior Notes in an aggregate principal
amount in excess of $350,000,000 or if the Baytex Acquisition Closing Date
occurs, EBITDAX shall be Consolidated Net Income plus the aforementioned
expenses or charges (i) for the most recently ended quarter multiplied by four
(4) with respect to the quarter ended June 30, 2012, (ii) for the most recently
ended two (2) quarters multiplied by two (2) with respect to the quarter ended
September 30, 2012, and (iii) for the most recently ended three (3) quarters
multiplied by four-thirds (4/3) with respect to the quarter ended December 31,
2012.  With respect to any acquisitions completed in any fiscal quarter, EBITDAX
shall be calculated on a pro forma basis as if such acquisitions had taken place
as of the beginning of the quarter during which such acquisitions take place.

 

“Intercreditor Agreement” means an intercreditor and subordination agreement
among the Administrative Agent, the administrative agent for the lenders of the
Second Lien Debt and the Borrower, in form and substance satisfactory to the
Administrative Agent and the Required Lenders.

 

“Second Lien Debt” means any Debt incurred by the Borrower and the Restricted
Subsidiaries in accordance with Section 9.02(p) and secured by a second lien on
the Mortgaged Property and the other collateral for the Obligations.

 

“Senior Notes” means any senior unsecured notes issued by the Borrower in
accordance with Section 9.02(p).

 

(b)                                 Section 1.02 of the Credit Agreement is
hereby amended to add the following new definitions in proper alphabetical
order:

 

2

--------------------------------------------------------------------------------


 

“Baytex Acquisition” means the acquisition of the Baytex Properties pursuant to
the terms and conditions of the Baytex Acquisition Agreement.

 

“Baytex Acquisition Agreement” means that certain Purchase and Sale Agreement
dated as of April 17, 2012, by and between Baytex Energy USA Ltd., and Bakken
Hunter, LLC, as purchaser, as amended from time to time with the prior written
consent of the Administrative Agent not to be unreasonably withheld.

 

“Baytex Acquisition Closing Date” means the date on which the Baytex Acquisition
is consummated and the conditions set forth on Schedule 1.01C are satisfied.

 

“Baytex Properties” means those certain oil and gas properties located in North
Dakota that are the subject of the Baytex Acquisition.

 

“Capital One Debt” means the Debt evidenced by that certain Second Lien Term
Loan Credit Agreement dated September 28, 2011, among the Borrower, the lenders
party thereto and Capital One, National Association, as administrative agent.

 

“Samson” means Samson Resources Company.

 

“Sixth Amendment Effective Date” means May 2, 2012.

 

(c)                                  Section 1.02 of the Credit Agreement is
hereby amended to delete the definitions of “Second Lien Agent” and “Second Lien
Credit Agreement” in their entirety.

 

3.                                      Amendment to Section 2.07(a). 
Section 2.07(a) of the Credit Agreement is hereby amended to restate clause
(iii) thereof in its entirety as follows and delete clause (iv) in its entirety:

 

“(iii)                         Upon the Sixth Amendment Effective Date, the
Conforming Borrowing Base shall be equal to $275,000,000 and the Non-Conforming
Borrowing Base shall be equal to $0.  The Conforming Borrowing Base shall be
automatically reduced by $0.25 for each $1.00 of the aggregate principal amount
of Second Lien Debt or Senior Notes issued in excess of $100,000,000.  In the
event the Borrower consummates the Baytex Acquisition, then, upon the Baytex
Acquisition Closing Date, the Conforming Borrowing Base shall be increased by
$25,000,000.  If Samson exercises its rights to purchase all or a portion of the
Baytex Properties, the deemed Baytex Acquisition Conforming Borrowing Base
contribution of $25,000,000 shall be automatically reduced by an amount equal to
(A) the ratio of the purchase price paid by Samson for the Baytex Properties so
purchased to the purchase

 

3

--------------------------------------------------------------------------------


 

price paid by the Borrower pursuant to the Baytex Acquisition Agreement
multiplied by (B) $25,000,000.  The Non-Conforming Borrowing Base shall not be
subject to Scheduled Redeterminations or Interim Redeterminations.”

 

4.                                      Amendment to Section 6.03.  Section 6.03
of the Credit Agreement is hereby amended to delete the phrase “80%” from
paragraph (f) thereof and insert in place thereof the phrase “80% (or, for so
long as the Second Lien Debt is outstanding after August 1, 2012, 90%)”.

 

5.                                      Amendment to Section 8.13.  Section 8.13
of the Credit Agreement is hereby amended to (a) delete the phrase “80%” from
paragraph (a) thereof and insert in place thereof the phrase “80% (or, for so
long as the Second Lien Debt is outstanding after August 1, 2012, 90%)”,
(b) delete the phrase “80%” from paragraph (b) thereof and insert in place
thereof the phrase “80% (or, for so long as the Second Lien Debt is outstanding
after August 1, 2012, 90%)” and (c) delete the three occurrences of the phrase
“80%” from paragraph (c) thereof and insert in place thereof the phrase “80%
(or, for so long as the Second Lien Debt is outstanding after August 1, 2012,
90%)”.

 

6.                                      Amendment to Section 8.14.  Section 8.14
of the Credit Agreement is hereby amended to delete the three occurrences of the
phrase “80%” and insert in place thereof the phrase “80% (or, for so long as the
Second Lien Debt is outstanding after August 1, 2012, 90%)”.

 

7.                                      Amendment to Section 9.01.  Section 9.01
of the Credit Agreement is hereby amended to restate paragraphs (a) and
(c) thereof in their entirety as follows:

 

“(a)                           Current Ratio.  Commencing with the fiscal
quarter ending March 31, 2011, the Borrower will not permit, as of the last day
of any fiscal quarter, its ratio of (i) consolidated current assets of the
Borrower and the Restricted Subsidiaries (including the unused amount of the
total Commitments, but excluding non-cash assets under FAS 133) to
(ii) consolidated current liabilities of the Borrower and the Restricted
Subsidiaries (excluding non-cash obligations under FAS 133) (such ratio, the
“Current Ratio”) to be less than 1.0 to 1.0; provided that, if the Capital One
Debt is outstanding on June 30, 2012, then commencing with the fiscal quarter
ending June 30, 2012, the Borrower will not permit, as of the last day of such
fiscal quarter and any fiscal quarter thereafter, the Current Ratio to be less
than 1.05 to 1.0; provided, further, that if the Capital One Debt is repaid in
full and the commitments thereunder are terminated, then commencing with the
fiscal quarter during which such repayment and termination occur, the Borrower
will not permit, as of the last day of such fiscal quarter and any fiscal
quarter thereafter, the Current Ratio to be less than 1.0 to 1.0; provided,
further, that, in the event the Borrower does not issue Second Lien Debt and
does not issue Senior Notes and does

 

4

--------------------------------------------------------------------------------


 

not consummate the Baytex Acquisition, then, with respect to the fiscal quarter
ending June 30, 2012 only, the Borrower shall be permitted to effect an Interim
Redetermination by July 31, 2012, utilizing a Reserve Report dated on or about
June 30, 2012, and such redetermined Borrowing Base shall be used to calculate
the Current Ratio as of and for the fiscal quarter ending June 30, 2012.

 

(c)                                  Total Debt to EBITDAX.  The Borrower will
not permit, as of the last day of any fiscal quarter, its ratio of (i) total
Debt of the Borrower and the Restricted Subsidiaries as of such date to
(ii) EBITDAX of the Borrower and the Restricted Subsidiaries for the trailing
four quarter period then ended (such ratio, the “Leverage Ratio”) to exceed
(A) 4.5 to 1.0 commencing with the fiscal quarter ending June 30, 2011 through
the fiscal quarter ending September 30, 2011, (B) 4.25 to 1.0 for the fiscal
quarter ending December 31, 2011 and (C) 4.0 to 1.0 commencing with the fiscal
quarter ending March 31, 2012 and for each fiscal quarter thereafter; provided
that, if the Borrower issues Second Lien Debt or Senior Notes in an aggregate
principal amount in excess of $350,000,000 or if the Baytex Acquisition Closing
Date occurs, then commencing with the fiscal quarter ending June 30, 2012, the
Borrower shall not permit, as of the last day of such fiscal quarter and the
fiscal quarter ending September 30, 2012, its Leverage Ratio to exceed 4.5 to
1.0 and shall not permit, as of the last day of the fiscal quarter ending
December 31, 2012 and each fiscal quarter thereafter, its Leverage Ratio to
exceed 4.0 to 1.0.”

 

8.                                      Amendment to Section 9.02.  Section 9.02
of the Credit Agreement is hereby amended to restate clauses (p) and (q) thereof
in their entirety as follows:

 

“(p)                           either (i) Second Lien Debt (including guarantees
in respect thereof) not to exceed an aggregate principal amount of $450,000,000
at any time outstanding and otherwise on terms and conditions reasonably
satisfactory to the Administrative Agent, including, without limitation, an
Intercreditor Agreement; provided that (A) immediately following the incurrence
of the Second Lien Debt, the Borrower shall use a portion of the proceeds
thereof to repay in full the Capital One Debt, (B) the maturity date of the
Second Lien Debt shall not be earlier than six months after the Maturity Date
and (C) the Borrower shall not prepay any amounts in respect of the Second Lien
Debt unless (1) no Default or Event of Default has occurred and is continuing
and (2) either (y) such prepayment is made with the cash proceeds of the Senior
Notes immediately following the issuance thereof or (z) after giving effect to
such prepayment, the Borrower shall have a minimum Liquidity of not less than
$75,000,000; or (ii) Debt evidenced by Senior Notes (including unsecured
guarantees in respect thereof)

 

5

--------------------------------------------------------------------------------


 

not to exceed an aggregate principal amount of $450,000,000 at any time
outstanding; provided that (A) immediately following the issuance of the Senior
Notes, the Borrower shall use a portion of the proceeds thereof to repay in full
the Capital One Debt or any Second Lien Debt then outstanding, (B) the maturity
date of the Senior Notes shall not be earlier than one year after the Maturity
Date and (C) the Borrower shall not prepay any amounts owing under the Senior
Notes at any time;

 

(q)                                 reserved;”.

 

9.                                      Amendment to Section 9.04.  Section 9.04
of the Credit Agreement is hereby amended to restate clause (d) thereof in its
entirety as follows, redesignate clauses (e) and (f) as clauses (f) and (g),
respectively, and insert the following new clause (e):

 

“(d)                           without limiting the dividends permitted by
Section 9.04(b) above, the Borrower may (i) pay cash in lieu of issuing
fractional shares of Series C preferred stock in connection with an exchange of
outstanding Series C preferred stock for newly issued Series D preferred stock,
(ii) redeem its Series C preferred stock with the proceeds of an issuance by the
Borrower of common equity or Series D preferred stock so long as such redemption
takes place immediately upon receipt of such proceeds, (iii) redeem its Series D
preferred stock with the proceeds of an issuance by the Borrower of its common
equity so long as such redemption takes place immediately upon receipt of such
proceeds and (iv) pay cash in lieu of issuing fractional shares of Series C or
Series D preferred stock in connection with an exchange of outstanding Series C
or Series D preferred stock for newly issued common equity;

 

(e)                                  without limiting the redemptions of its
Series C preferred stock permitted by Section 9.04(d)(ii) above, the Borrower
may redeem its Series C preferred stock with the proceeds of issuances by the
Borrower of its Series D preferred stock occurring during the six month period
prior to the date of any such redemption so long as (i) no Event of Default
exists at the time of, or is caused by, such redemption and (ii) after giving
effect to such redemption, availability under the Borrowing Base is equal to or
greater than ten percent (10%) of the Borrowing Base then in effect, except to
the extent such proceeds were previously utilized as Investments pursuant to
Section 9.05(q);”.

 

10.                               Amendment to Section 9.05.  Section 9.05 of
the Credit Agreement is hereby amended to restate clauses (p) and (q) thereof in
their entirety as follows:

 

“(p)                           Investments by the Borrower or any Restricted
Subsidiaries in Unrestricted Subsidiaries (other than Eureka Hunter Holdings,

 

6

--------------------------------------------------------------------------------


 

LLC or its Subsidiaries), not to exceed $2,000,000 in the aggregate at any time
outstanding;

 

(q)                                 Investments in Eureka Hunter Holdings, LLC
(or another direct or indirect Subsidiary of Eureka Hunter Holdings, LLC),
whether such Subsidiaries are Restricted Subsidiaries or Unrestricted
Subsidiaries, in an aggregate amount at any one time outstanding not to exceed,
in the aggregate in any calendar year, (i) the Investments in such Persons
existing on the Effective Date as set forth on Schedule 9.05 and
(ii) $2,000,000; provided that to the extent the Borrower reasonably determines
that funds in excess of such amount are necessary for the construction,
operation, maintenance or expansion of the Eureka Hunter Pipeline or any related
natural gas processing plants (including the financing of the foregoing), the
Borrower may distribute such excess funds to Eureka Hunter Holdings, LLC or such
other Subsidiary for the purpose of paying any such construction, operation,
maintenance or expansion expenses of the Eureka Hunter Pipeline or such natural
gas processing plants (including the costs, expenses, fees or other amounts
relating to the financing of the foregoing), so long as (A) such funds are net
cash proceeds from the offering of common or preferred equity securities by the
Borrower on or after January 1, 2011, except to the extent such funds were
previously utilized to make redemptions of Series C preferred stock pursuant to
Section 9.04(e), or such payment is made in the form of the issuance of stock
and (B) after giving effect to such distribution, availability under the
Borrowing Base is equal or greater than 5% of the Borrowing Base then in
effect;”.

 

11.                               Amendment to the Credit Agreement.  The Credit
Agreement is hereby amended to (a) delete Annex I in its entirety and insert in
place thereof Annex I in the form attached hereto and (b) add thereto Schedule
1.01C in the form attached hereto.

 

12.                               Amendment to Mortgages.  Notwithstanding any
provision in the Mortgages or any other Loan Document to the contrary, the
parties hereto agree that in no event is any Building (as defined in the
applicable Flood Insurance Regulations) or any Manufactured (Mobile) Home (as
defined in the applicable Flood Insurance Regulations) included in the
definition of “Mortgaged Property” or “Collateral”, in each case as defined in
the Mortgages, and no Building or Manufactured (Mobile) Home is encumbered by
the Mortgages or any other Loan Document.  As used herein, “Flood Insurance
Regulations” shall mean (a) the National Flood Insurance Act of 1968, (b) the
Flood Disaster Protection Act of 1973, (c) the National Flood Insurance Reform
Act of 1994 (amending 42 USC 4001, et seq.), and (d) the Flood Insurance Reform
Act of 2004, in each case as now or hereinafter in effect or any successor
statute thereto and including any regulations promulgated thereunder.  Further,
the parties hereto agree that each Mortgage is hereby amended to delete the word
“buildings” from Section 1.01(d) thereof.

 

7

--------------------------------------------------------------------------------


 

13.                               Waiver.  Subject to the terms and provisions
herein, the Lenders signatory hereto hereby permanently waive the Event of
Default arising under the Credit Agreement as a result of the failure of the
Borrower to comply with Section 9.01(a) of the Credit Agreement as of and for
the fiscal quarter ended March 31, 2012.  The waiver set forth in this
Section 13 (the “Default Waiver”) is limited to the extent specifically set
forth above and not other terms, covenants or provisions of the Credit Agreement
or any other Loan Document are intended to be effected hereby.  The Default
Waiver is granted only with respect to the anticipated failure of the Borrower
to comply with Section 9.01(a) as of and for the fiscal quarter ended March 31,
2012, and shall not apply to any violation of Section 9.01(a) with respect to
any fiscal quarter other than the fiscal quarter ended March 31, 2012, or any
actual or prospective default or violation of any other provision of the Credit
Agreement or any other Loan Document.  The Default Waiver shall not in any
manner create a course of dealing or otherwise impair the future ability of the
Administrative Agent or the Lenders to declare a Default or Event of Default
under or otherwise enforce the terms of the Credit Agreement or any other Loan
Document with respect to any matter other than those specifically and expressly
waived in the Default Waiver.

 

14.                               Ratification.  Each of the Borrower and the
Guarantors hereby ratifies all of its respective obligations under the Credit
Agreement and each of the Loan Documents to which it is a party, and agrees and
acknowledges that the Credit Agreement and each of the Loan Documents to which
it is a party are and shall continue to be in full force and effect as amended
and modified by this Amendment.  Except as provided herein, nothing in this
Amendment extinguishes, novates or releases any right, claim, lien, security
interest or entitlement of any of the Lenders or the Administrative Agent
created by or contained in any of such documents nor is the Borrower nor any
Guarantor released from any covenant, warranty or obligation created by or
contained herein or therein.

 

15.                               Representations and Warranties.  The Borrower
and Guarantors hereby represent and warrant to the Administrative Agent and the
Lenders that (a) this Amendment has been duly executed and delivered on behalf
of the Borrower and Guarantors, (b) this Amendment constitutes a valid and
legally binding agreement enforceable against the Borrower and Guarantors in
accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law, (c) the
representations and warranties contained in the Credit Agreement and the Loan
Documents are true and correct on and as of the date hereof in all material
respects as though made as of the date hereof (except to the extent any such
representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct as of such specified earlier date), (d) no Default or Event of Default
exists under the Credit Agreement or under any Loan Document as of the Sixth
Amendment Effective Date and (e) the execution, delivery and performance of this
Amendment has been duly authorized by the Borrower and Guarantors.

 

16.                               Conditions to Effectiveness.  This Amendment
shall be effective on the Sixth Amendment Effective Date upon satisfaction of
the following conditions:

 

(a)                                 the Borrower, the Guarantors and each of the
Lenders shall have executed and delivered to the Administrative Agent
counterparts of this Amendment;

 

8

--------------------------------------------------------------------------------


 

(b)                                 the Borrower shall have delivered to the
Administrative Agent (i) the Reserve Report supporting the redetermination of
the Borrowing Base effected hereby, (ii) the related certificate required to be
delivered by the Borrower pursuant to Section 8.12(a) and (c) of the Credit
Agreement, (iii) any Engineering Reports as shall have been reasonably requested
by the Required Lenders in connection with the Reserve Report described in
clause (i) above and (iv) title information required to be delivered by the
Borrower pursuant to Section 8.13(a) of the Credit Agreement; and

 

(c)                                  the Borrower shall have paid to the
Administrative Agent and the Lenders all fees and expenses that are due in
connection with this Amendment.

 

Notwithstanding anything to the contrary contained in this Amendment, in the
event that the Borrower, the Guarantors and each of the Required Lenders shall
have executed and delivered to the Administrative Agent counterparts of this
Amendment and all of the other conditions to this Amendment set forth in clauses
(b) and (c) above shall have been satisfied, this Amendment (other than the
provisions of Section 3 (Amendments to Section 2.07(a)) and
Section 11(a) (Amendment to Credit Agreement) hereof) shall be effective on the
Sixth Amendment Effective Date.

 

17.                               New Lender.

 

(a)                                 By its execution of this Amendment, the New
Lender shall become a party to the Credit Agreement as of the Sixth Amendment
Effective Date and shall have all the rights and obligations, severally and not
jointly, of a “Lender” under the Credit Agreement and the other Loan Documents
as if it were an original signatory thereto, and shall agree, and does hereby
agree, severally and not jointly, to be bound by the terms and conditions set
forth in the Credit Agreement and the other Loan Documents to which the Lenders
are a party, in each case, as if it were an original signatory thereto.

 

(b)                                 The New Lender, severally and not jointly,
(i) confirms that it has received a copy of the Credit Agreement and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Amendment and the Credit Agreement;
(ii) agrees that it has independently and without reliance upon the
Administrative Agent or any other Lender, and based on such information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Amendment and the Credit Agreement (and that it will, independently and
without reliance upon the Administrative Agent, the Issuing Bank or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement); (iii) represents and warrants that (A) its
name set forth herein is its legal name, (B) it has the full power and authority
and the legal right to make, deliver and perform, and has taken all necessary
action, to authorize the execution, delivery and performance of this Amendment,
and any and all other documents delivered by it in connection herewith and to
fulfill its obligations under, and to consummate the transactions

 

9

--------------------------------------------------------------------------------


 

contemplated by, this Amendment, the Credit Agreement and the other Loan
Documents, (C) no consent or authorization of, filing with, or other act by or
in respect of any Governmental Authority, is required in connection herewith or
therewith, and (D) this Amendment constitutes its legal, valid and binding
obligation; (iv) appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
the Loan Documents as are delegated to the Administrative Agent by the terms
thereof, together with such powers and discretion as are reasonably incidental
thereto; (v) appoints and authorizes the Issuing Bank to take such action as
letter of credit issuing bank on its behalf and to exercise such powers and
discretion under the Loan Documents as are delegated to the Issuing Bank by the
terms thereof, together with such powers and discretion as are reasonably
incidental thereto; (vi) agrees that it will perform in accordance with their
terms all of the obligations that by the terms of the Credit Agreement are
required to be performed by it as a Lender; and (vii) represents and warrants
that under applicable Laws no tax will be required to be withheld by the
Administrative Agent or the Borrower with respect to any payments to be made to
the New Lender hereunder or under any Loan Document, and no tax forms described
in Section 5.03(a) of the Credit Agreement are required to be delivered by the
New Lender (or if required, such tax forms have been delivered to the
Administrative Agent as required under Section 5.03(a) of the Credit Agreement).

 

(c)                                  The New Lender hereby advises each other
party hereto that its respective address for notices and its respective Lending
Office shall be as set forth below its name on its signature page attached
hereto.

 

(d)                                 On the Sixth Amendment Effective Date, each
of the Lenders that was a Lender prior to the date Sixth Amendment Effective
Date (each, an “Existing Lender”) hereby sells, assigns, transfers and conveys
to the New Lender, and the New Lender hereto hereby purchases and accepts, so
much of the aggregate commitments under, and loans and participations in letters
of credit outstanding under, the Credit Agreement such that, immediately after
giving effect to the effectiveness of this Amendment, the Applicable Percentage
of each Lender to the Credit Agreement and the portion of the relevant
Commitment of each Lender, shall be as set forth on Annex I, as amended hereby
(it being understood that if any Letters of Credit are outstanding under the
Credit Agreement as of the Sixth Amendment Effective Date, then the New Lender
shall have purchased and accepted from the Existing Lenders, a participation in
such outstanding Letters of Credit based on its respective Applicable
Percentage).  The foregoing assignments, transfers and conveyances are without
recourse to any Existing Lender and without any warranties whatsoever by the
Administrative Agent, the Issuing Bank or any Existing Lender as to title,
enforceability, collectability, documentation or freedom from liens or
encumbrances, in whole or in part, other than that the warranty of any such
Existing Lender that it has not previously sold, transferred, conveyed or
encumbered such interests.  The Existing Lenders and the Lenders shall, if
appropriate, make all appropriate adjustments in payments under the Credit
Agreement and the other Loan Documents thereunder for periods

 

10

--------------------------------------------------------------------------------


 

prior to the adjustment date among themselves, but in no event shall any such
adjustment of Eurodollar Loans (a) constitute a payment or prepayment of all or
a portion of any Eurodollar Loans or (b) entitle any Lender to any reimbursement
under Section 5.02 of the Credit Agreement.

 

18.                               Counterparts.  This Amendment may be signed in
any number of counterparts, which may be delivered in original, electronic or
facsimile form each of which shall be construed as an original, but all of which
together shall constitute one and the same instrument.

 

19.                               Governing Law.  This Amendment, all Notes, the
other Loan Documents and all other documents executed in connection herewith
shall be deemed to be contracts and agreements under the laws of the State of
New York and of the United States of America and for all purposes shall be
construed in accordance with, and governed by, the laws of New York and of the
United States.

 

20.                               Final Agreement of the Parties.  Any previous
agreement among the parties with respect to the subject matter hereof is
superseded by the Credit Agreement, as amended by this Amendment.  Nothing in
this Amendment, express or implied is intended to confer upon any party other
than the parties hereto any rights, remedies, obligations or liabilities under
or by reason of this Amendment.

 

[Signature Pages Follow]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the Sixth Amendment
Effective Date.

 

 

BORROWER:

 

 

 

MAGNUM HUNTER RESOURCES CORPORATION,

a Delaware corporation

 

 

 

 

 

By:

/s/ Ronald D. Ormand

 

 

Ronald D. Ormand

 

 

Chief Financial Officer

 

 

 

 

 

GUARANTORS:

 

 

 

PRC WILLISTON, LLC,

 

a Delaware limited liability company

 

 

 

By:

Magnum Hunter Resources Corporation,

 

 

its sole member

 

 

 

 

 

 

 

 

By:

/s/ Ronald D. Ormand

 

 

 

Ronald D. Ormand

 

 

 

Chief Financial Officer

 

 

 

 

 

 

 

MAGNUM HUNTER RESOURCES LP,

 

a Delaware limited partnership

 

 

 

By:

Magnum Hunter Resources GP, LLC,

 

 

its general partner

 

 

 

 

 

By:

Magnum Hunter Resources Corporation,

 

 

 

its sole member

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Ronald D. Ormand

 

 

 

 

Ronald D. Ormand

 

 

 

 

Chief Financial Officer

 

Signature Page to Sixth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MAGNUM HUNTER RESOURCES GP, LLC,

 

a Delaware limited liability company

 

 

 

By:

Magnum Hunter Resources Corporation,

 

 

its sole member

 

 

 

 

 

 

 

 

 

By:

/s/ Ronald D. Ormand

 

 

 

 

Ronald D. Ormand

 

 

 

 

Chief Financial Officer

 

 

 

 

 

TRIAD HUNTER, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Ronald D. Ormand

 

 

Ronald D. Ormand

 

 

Vice President

 

 

 

 

 

 

 

EAGLE FORD HUNTER, INC.,

 

a Colorado corporation

 

 

 

 

 

By:

/s/ Ronald D. Ormand

 

 

Ronald D. Ormand

 

 

Secretary

 

 

 

 

 

 

MAGNUM HUNTER PRODUCTION INC.,

 

a Kentucky corporation

 

 

 

 

 

By:

/s/ Ronald D. Ormand

 

 

Ronald D. Ormand

 

 

Chief Financial Officer

 

 

 

 

 

NGAS HUNTER, LLC

 

 

 

 

 

By:

/s/ Ronald D. Ormand

 

 

Ronald D. Ormand

 

 

Vice President and Treasurer

 

Signature Page to Sixth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

MHR CALLCO CORPORATION,

 

a corporation existing under the laws of the Province of Alberta

 

 

 

 

 

By:

/s/ Ronald D. Ormand

 

 

Ronald D. Ormand

 

 

Vice President

 

 

 

 

 

 

 

MHR EXCHANGECO CORPORATION,

 

a corporation existing under the laws of the Province of Alberta

 

 

 

 

 

By:

/s/ Ronald D. Ormand

 

 

Ronald D. Ormand

 

 

Vice President

 

 

 

 

 

WILLISTON HUNTER CANADA, INC.,

 

a corporation existing under the laws of the Province of Alberta

 

 

 

 

 

By:

/s/ Ronald D. Ormand

 

 

Ronald D. Ormand

 

 

Executive Vice President and Chief Financial Officer

 

 

 

 

 

 

 

WILLISTON HUNTER INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Ronald D. Ormand

 

 

Ronald D. Ormand

 

 

Executive Vice President and Chief Financial Officer

 

Signature Page to Sixth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

WILLISTON HUNTER ND, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Ronald D. Ormand

 

 

Ronald D. Ormand

 

 

Vice President and Treasurer

 

 

 

 

 

 

 

BAKKEN HUNTER, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Ronald D. Ormand

 

 

Ronald D. Ormand

 

 

Executive Vice President

 

Signature Page to Sixth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT AND LENDER:

 

 

 

BANK OF MONTREAL

 

 

 

 

 

By:

/s/ Gumaro Tijerina

 

 

Gumaro Tijerina

 

 

Director

 

Signature Page to Sixth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

CAPITAL ONE, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Nancy M. Mak

 

 

Nancy M. Mak

 

 

Vice President

 

Signature Page to Sixth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

AMEGY BANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Mark Serice

 

 

Mark Serice

 

 

Senior Vice President

 

Signature Page to Sixth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Paul Pace

 

 

Paul Pace

 

 

Senior Vice President

 

Signature Page to Sixth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

UBS LOAN FINANCE LLC

 

 

 

 

 

By:

/s/ Mary E. Evans

 

 

Mary E. Evans

 

 

Associate Director

 

 

 

 

 

 

 

By:

/s/ Irja R. Otsa

 

 

Irja R. Otsa

 

 

Associate Director

 

Signature Page to Sixth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

CITIBANK, N.A.

 

 

 

 

 

By:

/s/ Phil Ballard

 

 

Phil Ballard

 

 

Vice President

 

Signature Page to Sixth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

DEUTSCHE BANK TRUST COMPANY AMERICAS

 

 

 

 

 

By:

/s/ Courtney E. Meehan

 

 

Courtney E. Meehan

 

 

Vice President

 

 

 

 

 

 

 

By:

/s/ Michael Getz

 

 

Michael Getz

 

 

Director

 

Signature Page to Sixth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

CREDIT SUISSE AG, Cayman Islands Branch

 

 

 

 

 

By:

/s/ Shaheen Malik

 

 

Shaheen Malik

 

 

Vice President

 

 

 

 

 

 

 

By:

/s/ Michael Spaight

 

 

Michael Spaight

 

 

Associate

 

Signature Page to Sixth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

GOLDMAN SACHS BANK USA

 

 

 

 

 

By:

/s/ Mark Walton

 

 

Mark Walton

 

 

Vice President

 

Signature Page to Sixth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

SUNTRUST BANK

 

 

 

 

 

By:

/s/ Scott Mackey

 

 

Scott Mackey

 

 

Director

 

Signature Page to Sixth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDER

 

 

 

ROYAL BANK OF CANADA

 

 

 

 

 

By:

/s/ Don J. McKinnerney

 

Name:

Don J. McKinnerney

 

Title:

Authorized Signatory

 

Signature Page to Sixth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

 

NEW LENDER

 

 

 

 

 

 

 

ABM AMRO CAPITAL USA LLC

 

 

 

 

 

 

 

 

/s/ Darrell W. Holley

 

By:

/s/ David L. Montgomery

Darrell W. Holley

 

Name:

David L. Montgomery

Managing Director

 

Title:

Director

 

 

 

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

ABN AMRO Capital USA LLC

 

 

100 Park Avenue

 

 

New York, NY 10017

 

 

Attention:

Elsy Garcia

 

 

Telecopy No.:

917 284 6697

 

Signature Page to Sixth Amendment to Credit Agreement

 

--------------------------------------------------------------------------------


 

ANNEX I

 

LIST OF MAXIMUM CREDIT AMOUNTS

 

Name of Lender

 

Applicable Percentage

 

Maximum Credit
Amount

 

Bank of Montreal

 

11.500

%

$

86,250,000

 

Capital One, N.A.

 

10.000

%

$

75,000,000

 

Amegy Bank National Association

 

8.250

%

$

61,875,000

 

KeyBank National Association

 

8.250

%

$

61,875,000

 

UBS Loan Finance LLC

 

8.250

%

$

61,875,000

 

Citibank, N.A.

 

8.250

%

$

61,875,000

 

Deutsche Bank Trust Company Americas

 

8.250

%

$

61,875,000

 

Royal Bank of Canada

 

8.250

%

$

61,875,000

 

SunTrust Bank

 

8.250

%

$

61,875,000

 

ABN AMRO Capital USA LLC

 

8.250

%

$

61,875,000

 

Credit Suisse AG

 

7.000

%

$

52,500,000

 

Goldman Sachs Bank USA

 

5.500

%

$

41,250,000

 

TOTAL

 

100.000000000

%

$

750,000,000.00

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01C

 

CONDITIONS PRECEDENT TO THE BAYTEX ACQUISITION CLOSING DATE

 

1.                                      The Baytex Acquisition shall be
consummated on or before May 30, 2012, substantially consistent with the terms
and conditions of the Baytex Acquisition Agreement, without waiver or amendment
of any material terms thereof not otherwise approved by the Administrative Agent
(such approval not to be unreasonably withheld).

 

2.                                      The Administrative Agent shall have
received a pro forma consolidated balance sheet as of March 31, 2012 and related
statements of income and cash flows of the Borrower, as well as pro forma levels
of EBITDAX (collectively, the “Pro Forma Financial Statements”), for the fiscal
year ended December 31, 2011 covered by the audited financial statements and for
the latest four-quarter period ending at least 45 days prior to the Baytex
Acquisition Closing Date, in each case, after giving effect to the consummation
of the Baytex Acquisition, the incurrence of Debt evidenced by Second Lien Debt
or Senior Notes and the other transactions contemplated by the Sixth Amendment
to the Credit Agreement dated May 2, 2012 (collectively, the “Baytex
Transactions”), together with a certificate of the chief financial officer of
the Borrower to the effect that such statements accurately present the pro forma
financial position of the Borrower and the Restricted Subsidiaries in accordance
with GAAP, and the Administrative Agent shall be satisfied that such balance
sheets are not materially inconsistent with any forecasts previously provided to
the Administrative Agent.  The Pro Forma Financial Statements shall be prepared
on a basis consistent with pro forma financial statements set forth in a
registration statement filed with the SEC.

 

3.                                      The Administrative Agent shall have
received the most recent projections of the Borrower through the 2014 fiscal
year, prepared on a quarterly basis through the end of 2014, which shall not be
materially inconsistent with any projections provided to the Administrative
Agent prior to the Baytex Acquisition Closing Date.

 

4.                                      The Administrative Agent shall have
received reasonably satisfactory evidence (including an officers’ certificate
accompanied by satisfactory schedules and other data) that immediately after
giving pro forma effect to the Baytex Transaction the sum of net working capital
of the Borrower and the Restricted Subsidiaries and availability under the
Borrowing Base immediately prior to the Baytex Acquisition Closing Date is not
less than $100,000,000.

 

5.                                      All required material governmental
authorities and third parties shall have approved or consented to the Baytex
Transactions to the extent required, all applicable appeal periods shall have
expired and there shall be no governmental or judicial action, actual or
threatened, that could reasonably be expected to restrain, prevent or impose
burdensome conditions on the Baytex Transactions.

 

6.                                      No Default or Event of Default shall
have occurred and be continuing.

 

7.                                      The Administrative Agent shall have
received a certificate of insurance coverage of the Borrower evidencing that the
Borrower is carrying insurance in respect of the Baytex Properties in accordance
with Section 7.12 of the Credit Agreement.

 

--------------------------------------------------------------------------------